[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 29, 2009
                            No. 07-14101                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 07-20155-CR-DMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CARLOS GRANDA,

                                                         Defendant-Appellant,
PAULINO GRANDA,

                                                                      Defendant.


                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 29, 2009)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
       Carlos Granda appeals his convictions and sentences totaling 360 months’

imprisonment for conspiracy to possess with intent to distribute five kilograms or

more of cocaine, and attempt to do the same, in violation of 21 U.S.C. §§ 846 and

841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2; conspiracy to interfere with commerce

by threats or violence, and attempt to do the same, in violation of 18 U.S.C.

§§ 1951(a), (b)(1), and (b)(3) and 2; attempted carjacking, in violation of 18 U.S.C.

§§ 2119 and 2; and conspiracy to carry a firearm during and in relation to a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) and (o).1 Carlos

Granda’s convictions arose out of his involvement in a reverse sting operation, in

which his brother, Paulino Granda, planned with an undercover detective and

confidential informant to rob a tractor-trailer carrying more than 70 kilograms of

cocaine. To this end, Paulino Granda recruited Carlos Granda, among others.

       On appeal, Granda argues that the district court erred in denying his motion

for judgment of acquittal as to all drug-related counts of conviction because the

evidence was insufficient to prove that he had knowledge that cocaine was the

object of the robbery conspiracy. He also argues that the government committed

prosecutorial misconduct in objecting to defense counsel’s statement during



       1
              While the instant appeal initially concerned both Paulino and Carlos Granda, we
dismissed Paulino Granda’s appeal for failure to file a corrected brief as required by 11th Cir. R.
42.

                                                 2
closing argument that there was no record evidence that Carlos Granda had ever

been convicted of a crime, and that the district court plainly erred in sustaining the

objection. Finally, he argues that the district court clearly erred in denying him a

minor-role reduction and in enhancing his sentence for reckless endangerment.

                                           I.

      On appeal, Carlos Granda does not dispute the existence of a conspiracy to

commit cocaine robbery. Rather, he argues that his convictions with a cocaine

nexus must be reversed because the evidence was insufficient to prove that he had

knowledge of the nature of the robbery, i.e. that the robbery was a cocaine robbery.

He relies heavily on our opinion in Martinez v. United States, 83 F.3d 371 (11th

Cir. 1991).

      “We review the denial of a defendant’s motion for acquittal de novo.”

United States v. Ryan, 289 F.3d 1339, 1346 (11th Cir. 2002). In reviewing the

sufficiency of the evidence, we consider “the evidence in the light most favorable

to the government.” United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir.

2005). We make all reasonable inferences and credibility choices in favor of the

government and the jury’s verdict. Id. We must affirm “unless, under no

reasonable construction of the evidence, could the jury have found the [defendant]

guilty beyond a reasonable doubt.” Id. “The evidence need not exclude every



                                           3
hypothesis of innocence or be completely inconsistent with every conclusion other

than guilt because a jury may select among constructions of the evidence.” United

States v. Bailey, 123 F.3d 1381, 1391 (11th Cir. 1997).

      To support a conspiracy conviction under § 841, the government must

establish beyond a reasonable doubt that (1) a conspiracy existed, (2) the defendant

had knowledge of it, and (3) he knowingly and voluntarily joined it. United States

v. Thompson, 422 F.3d 1285, 1290 (11th Cir. 2005). “The government may show

participation in the conspiracy by circumstantial evidence, if not by direct

evidence, and it need prove only that [the defendant] knew the general nature and

scope of the conspiracy.” United States v. Pineiro, 389 F.3d 1359, 1368 (11th Cir.

2004) (citation omitted). For instance, it is not necessary that the government

prove that the defendant knew that he was involved with cocaine, but only that the

defendant had knowledge that he was dealing with a controlled substance. United

States v. Mejia, 97 F.3d 1391, 1392-93 (11th Cir. 1996); but see Martinez, 83 F.3d

at 373-74 (reversing the conviction of an alleged co-conspirator to a drug theft

because the government failed to present evidence that the individual, who had

been excluded from discussions concerning the conspiracy, knew “the true object

of the burglary was cocaine”).




                                           4
      The cumulative effect of the circumstantial evidence at trial suffices to

establish Granda’s knowing participation in the narcotics trafficking conspiracy.

In the instant case, the existence of a conspiracy to commit cocaine robbery is not

disputed, but rather the issue is Granda’s knowledge that cocaine was the object of

the robbery. Granda’s reliance on Martinez is misplaced because the evidence that

Granda prepared flex cuffs, directed Fidel Granda to proceed to the service station,

and made and received numerous telephone calls while he drove around the site of

the robbery, suffices to distinguish the instant case from Martinez. Martinez, 83

F.3d at 373-74 (showing that Gomez was excluded from all discussions with the

undercover detective and confidential informant).

      Moreover, the cumulative effect of the circumstantial establishes Granda’s

knowing participation in a narcotics trafficking conspiracy. First, both Yosvany

and Fidel Granda, who are Paulino Granda’s relatives and served less significant

roles in the conspiracy than that of Granda, testified that they knew that they were

participating in a cocaine robbery. Granda correctly states that while Paulino

Granda told both Yosvany and Fidel Granda of the plan to commit a cocaine

robbery, there is no evidence that Paulino Granda specifically told him that cocaine

was the object of the robbery. However, given Granda’s familial relationship with

Paulino, Yosvany, and Fidel Granda, the jury could have inferred that Paulino



                                          5
Granda had disclosed the full extent of the conspiracy to him. Also, the jury could

have reasonably inferred that Granda shared “a common purpose” with the other

conspirators from his presence at the meeting at his parents’ home and actions in

furtherance of the conspiracy. In addition, Fidel Granda testified that he

understood that Granda planned to participate in the cocaine robbery. While

Granda questions the reliability of Fidel Granda’s testimony because Fidel Granda

was cooperating with the government, the jury was permitted to credit Fidel

Granda’s testimony, unless it was “unbelievable on its face.” Rivera, 775 F.2d at

1561.

        Further, the jury was presented with evidence that (1) Paulino Granda

specifically identified Granda in discussing the drug theft with Gamez; (2) Granda

was present during two-drug related meetings, one of which involved explicit

discussion of marijuana; (3) Granda had telephone contact with various members

of the conspiracy during critical times in planning and executing the drug theft;

(4) vague references to the cocaine robbery were made to Granda or in his

presence; (5) and Granda was apprehended within close proximity to the scene of

the robbery. See Mejia, 97 F.3d at 1392-93 (stating it was sufficient to show that

the defendant had knowledge that he was dealing with a controlled substance).

While these facts are also consistent with Granda’s argument that he knowingly



                                          6
participated in a robbery, but not a cocaine robbery, this Court has repeatedly held

that a jury is permitted to choose among constructions of the evidence. See e.g.,

United States v. Lyons, 53 F.3d 1198, 1202 (11th Cir. 1995). Therefore,

considering the totality of the circumstances, the jury could have reasonably

inferred that the appellant was a knowing participant in a drug conspiracy, and this

Court should affirm his convictions. Thus, the district court did not err in denying

Granda’s motion for judgment of acquittal, and we affirm in this regard.

                                            II.

       Granda identifies as prosecutorial error the government’s objection to

defense counsel’s statement during closing argument that the record showed that

Granda had never been convicted of a crime. Granda acknowledges that no

evidence of his criminal record or lack thereof was admitted at trial.

       Generally, we review de novo claims of prosecutorial misconduct, which are

a mixed questions of law and fact. United States v. Eckhardt, 466 F.3d 938, 947

(11th Cir. 2006). However, objections not raised before the district court are

subject to review for plain error. United States v. Foley, 508 F.3d 627, 637 (11th

Cir. 2007). “For there to be plain error, there must (1) be error, (2) that is plain,

(3) that affects the substantial rights of the party, and (4) that seriously affects the

fairness, integrity, or public reputation of a judicial proceeding.” Id. (quotation



                                             7
omitted). An error is plain only if it is “obvious or clear under current law.”

United States v. Williams, 469 F.3d 963, 966 (11th Cir. 2006).

      “To find prosecutorial misconduct, a two-pronged test must be met: (1) the

remarks must be improper, and (2) the remarks must prejudicially affect the

substantial rights of the defendant.” United States v. Eyster, 948 F.2d 1196, 1206

(11th Cir. 1991). As to the first prong, we have held that “[a]rgument to the jury

must be based solely on the evidence admitted at trial” and that “[a]ttorneys are

forbidden from saying anything to the jury to imply that evidence supporting their

position exists but has not been introduced at trial.” United States v. Martinez,

96 F.3d 473, 476 (11th Cir. 1996); Brooks v. Francis, 716 F.2d 780, 787 (11th Cir.

1983). Regarding the second prong, improper comments are prejudicial when they

“so infect the trial with unfairness as to make the resulting conviction a denial of

due process.” Eyster, 948 F.3d at 1206 (quotation and alteration omitted). Any

potential prejudice “may be rendered harmless by curative instructions to the jury.”

United States v. Simon, 964 F.2d 1082, 1087 (11th Cir. 1992) (quotation omitted).

“A district court does not abuse its discretion by prohibiting counsel from making

arguments that are unsupported by the record.” United States v. Martinez, 486

F.3d 1239, 1247 (11th Cir. 2007).




                                           8
      Because the government’s objection during closing argument was based on

defense counsel’s reference to facts not established by evidence, it was not

improper, and, thus, the government did not commit prosecutorial misconduct.

Furthermore, the district court did not plainly err in sustaining the objection.

Accordingly, we affirm in this regard.

                                         III.

      Finally, Granda challenges the district court’s denial of his request for a

minor-role reduction, pursuant to U.S.S.G. § 3B1.2, and its application of the

enhancement for reckless endangerment, pursuant to U.S.S.G. § 3C1.2, on

grounds that the factual findings upon which the district court relied are clearly

erroneous

      We review a district court’s factual findings for clear error and its

application of the Guidelines to those facts de novo. United States v. Kinard, 472

F.3d 1294, 1297 n.3 (11th Cir. 2006). We review a district court’s decision on

whether to grant a minor-role reduction for clear error. United States v. Rodriguez

De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

U.S.S.G. § 3B1.2(b)

      Section 3B1.2 authorizes a district to reduce a defendant’s offense level by

two levels if the defendant was a “minor participant” in the crime. U.S.S.G.



                                           9
§ 3B1.2(b). A minor participant “means any participant who is less culpable than

most other participants, but whose role could not be described as minimal.” Id.,

comment. (n.5); De Varon, 175 F.3d at 939. The defendant has the burden of

establishing his role by a preponderance of evidence. De Varon, 175 F.3d at 939.

For a sentencing court to determine whether to grant a minor-role reduction, it

considers two principles. Id. at 940. First, the court must measure the defendant’s

role against the relevant conduct for which he is being held accountable. Id. The

second prong of the minor role reduction analysis permits a district court, “where

the record evidence is sufficient . . . [, to] measure the defendant’s conduct against

that of other participants in the criminal scheme attributed to the defendant.” Id.

at 934. The “district court has considerable discretion in making this

fact-intensive determination.” United States v. Boyd, 291 F.3d 1274, 1278 (11th

Cir. 2002).

      The district court did not clearly err in finding that Granda was not entitled

to a minor-role reduction because the record supports the district court’s findings

that Granda played an important role in his relevant conduct and that he was more

culpable than several of his co-conspirators. Because the first prong of the minor-

role inquiry concerns Granda’s role in the conspiracy in relation to the conduct

attributed to him at sentencing, Granda’s role should be measured in view of his



                                          10
involvement in the attempted “drug rip off of 70 kilograms” of cocaine. De Varon,

175 F.3d at 941. During sentencing, the district court denied Granda’s request for

a minor-role reduction because it found that Granda’s communications showed that

he played an integral role in planning the conspiracy, his involvement in the

marijuana deal was a motivating factor in the conspiracy, and he was within close

proximity to the scene of the robbery. The court also found that Granda “played a

far different role” in the conspiracy than Fidel and Yosvany Granda, who were

“late-comers” to the conspiracy. These findings have support in the record, which

shows that (1) unlike Fidel and Yosvany Granda, Granda made and received

numerous telephone calls from occupants of the black SUV after 11:00 p.m. on the

night of the robbery; (2) Paulino Granda needed money to satisfy an outstanding

debt to his marijuana supplier, and Granda had some connection to the marijuana

transaction; (3) Granda was apprehended within close proximity to the scene of the

robbery; and (4) Paulino Granda approached Yosvany Granda about participating

in the cocaine robbery on February 21, 2007, and Fidel Granda was not assigned

any responsibility in executing the plan until after 10:00 p.m. on February 22,

2007. These findings demonstrate that Granda played an important role in his

relevant conduct and that he was more culpable than Fidel and Yosvany Granda.

De Varon, 175 F.3d at 944. Thus, we affirm in this regard.



                                         11
U.S.S.G. § 3C1.2

      Section 3C1.2 of the Guidelines authorizes a two-level increase “[i]f the

defendant recklessly created a substantial risk of death or serious bodily injury to

another person in the course of fleeing from a law enforcement officer.” U.S.S.G.

§ 3C1.2. The Guidelines define recklessness, under § 3C1.2, as “a situation in

which the defendant was aware of the risk created by his conduct and the risk was

of such a nature and degree that to disregard that risk constituted a gross deviation

from the standard of care that a reasonable person would exercise in such a

situation.” U.S.S.G. §§ 2A1.4, comment. (n.1), 3C1.2, comment (n.2).

      Because the record supports the district court’s findings that Granda tried to

evade police and that he created a dangerous situation by colliding his vehicle into

a police car, the district court did not clearly err in enhancing Granda’s sentence

pursuant to § 3C1.2, and we affirm his sentence in this regard.

                                       Conclusion

      Based on our review of the record and the parties’ briefs, Carlos Granda’s

convictions and sentences are affirmed.

      AFFIRMED.2




      2
             Granda’s request for oral argument is denied.

                                             12